41/2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered and are not overcome the current rejection. Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 103 Rejection:  Applicant argues that Shi does not teach “controlling the transmission so as to decrease a speed ratio to the target speed ratio in a decelelation.  Examiner disagrees to the Applicant’s argument.
Shiba teaches at [0050] that when the vehicle X approaching to code P, the vehicle X determines a target Vreq at code Q with a distance of L.  Vehicle’s controlling unit obtains the current speed of the vehicle, the system controls the vehicle to deceleration (see at least [0040]-[0050], wherein the L is a deceleration area.
Thus, the rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hljikata (20080300768) in view Shiba (JP2007-071230A). 
With regard to claims 1 & 13, Hljikata discloses a vehicle control apparatus configured to control a drive power source and a transmission connected to the drive power source, the drive power source and the transmission being mounted on a vehicle having a self-drive function, the vehicle control apparatus comprising an electric control unit including a microprocessor and a memory (vehicle Is connected to control apparatuses including engine control apparatus ECU 22, a transmission control apparatus ECU 23, and etc. see at least Fig. 1 & Fig.3, [0068]), wherein the microprocessor is configured to perform: 
generating an action plan of the vehicle (ECU 24 calculates and generates a leading passageway to a destination, see at least [0080]+ & a MID driving section 27 for driving and displaying a MID 12, see [0083]); 
setting a target speed ratio of the transmission corresponding to a required driving force required (see at least [0070]-[0072])
 determining whether a current speed ratio during deceleration traveling is greater or smaller than the target speed ratio set in the setting (see at least [0070]- [0076]),
controlling the transmission in accordance with a result determined by the determining, and the controlling including controlling the transmission so as to decrease a speed ratio to the target speed ratio before the vehicle starts the turn traveling, when it is determined that the current speed ratio is greater than the target speed ratio (The ECU 22 controls the entire engine and its connected to the input sensors for detecting 
Hljikata fails to teach setting a target speed ratio of the transmission corresponding to a required driving force required after completion of a turn traveling of the vehicle based on the action plan generated in the generating, before the vehicle starts the turn traveling; determining whether a current speed ratio during deceleration traveling or after the deceleration traveling before the vehicle starts the turn traveling is greater or smaller than the target speed ratio set in the setting; wherein, when the current speed ratio is greater than the target speed ratio, the vehicle being decelerated in the deceleration section.
Shiba discloses a vehicle performs driving on a road of curvature corner (see Fig.3). The vehicle is set a target speed ratio of the transmission corresponding to a required driving force required after completion of a turn traveling of the vehicle based on the action plan generated in the generating, before the vehicle starts the turn traveling (see at least [0039]-[0040]; determines whether a current speed ratio during deceleration traveling or after the deceleration traveling before the vehicle starts the turn traveling is greater or smaller than the target speed ratio set in the setting, wherein, when the current speed ratio is greater than the target speed ratio, the vehicle being decelerated in the deceleration section (see at least [0041]- [0052]+) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hljikata by including setting a target speed ratio of the transmission corresponding to a required driving force required after completion of a turn traveling of the vehicle based on the action plan generated in the generating, before the vehicle starts the turn traveling; and determining whether a current speed ratio during deceleration traveling or after the deceleration traveling before the vehicle starts the turn traveling is greater or smaller than the target speed ratio set in the setting, wherein, when the current speed ratio is greater than the target speed ratio, the vehicle being decelerated in the deceleration section as taught by Shiba for improving safety when performance at curved road.

With regard to claims 2 & 14, Hljikata teaches that the microprocessor is configured controlling the drive power source so that a first travel driving force after the transmission is controlled so as to decrease the speed ratio to the target speed ratio is equal to a second travel driving force before the transmission is controlled so as to decrease the speed ratio to the target speed ratio (see least [0076]-[0078]+).

With regard to claims 3 & 15, Shiba teaches that the microprocessor is configured controlling the transmission when it is determined that the current speed ratio is greater than the target speed ratio, so as to decrease the speed ratio to the target speed ratio before the vehicle starts the turn traveling, and then so as to maintain the speed ratio at the target speed ratio until the vehicle completes the turn traveling (see at least [0050]- [0052]+). 



With regard to claims 5 & 17, Hljikata teaches that the microprocessor is configured controlling the transmission so as to maintain the speed ratio at the current speed ratio, when the current speed ratio is equal to the target speed ratio (see at least [0078]- [0079]).

With regard to claims 6 & 18, Hljikata teaches that: 
a mode instruction switch configured to instruct switching from a manual drive mode to a self-drive mode or from the self-drive mode to the manual drive mode (switch 46, see at least [0154]+),
 wherein the microprocessor is configured to perform the controlling including controlling the transmission so as to decrease the speed ratio to the target speed ratio before the vehicle starts the turn traveling, when the switching from the manual drive mode to the self-drive mode is instructed by the mode instruction switch during the deceleration traveling or after the deceleration traveling before the vehicle starts the turn traveling and when it is determined that the current speed ratio is greater than the target speed ratio (see at least [0209]+).


  
With regard to claims 20 & 22, Shiba teaches that the transmission is a stepped transmission, and the microprocessor is configured to perform controlling the transmission in accordance with a shift map stored in the memory before the vehicle reaches the deceleration section, and controlling the transmission regardless of the shift map while the vehicle travels in the deceleration section (see at least [0044]-[0047] & [0069]-[0073]+.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662